NO. 07-04-0347-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL C

                                 NOVEMBER 29, 2004

                         ______________________________


                         IN THE MATTER OF TONY GIBBS
                       _________________________________

           FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2003-760,757; HONORABLE MARK C. HALL, JUDGE

                        _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.


                              MEMORANDUM OPINION


      On November 22, 2004, appellant filed a Motion to Dismiss Appeal signed by both

appellant, appellant’s mother and appellant’s attorney.


      Accordingly, without passing on the merits of the case, appellant’s Motion to Dismiss

Appeal is granted and the appeal is hereby dismissed. Rule 42.1(a).


      Having dismissed the appeal at appellant’s request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.


                                                Phil Johnson
                                                Chief Justice